Citation Nr: 1507029	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's asthma has never been manifested by an FEV-1 less than 95 percent predicted, or an FEV-1/FVC less than 80 percent, or required daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for reactive airway disease have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. § 4.1, 4.7, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his respiratory condition is more severe than reflected by the currently assigned 10 percent disability rating.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Bronchial asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97 (2014).  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used.  Id. 

The Veteran is seeking an increased rating for his service-connected reactive airway disease.  His condition is currently rated at 10 percent under Diagnostic Code 6699-6602 as analogous to bronchial asthma.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 6602, a 10 percent rating is assigned if there is:
* FEV-1 of 71 to 80-percent predicted; 
* FEV-1/FVC of 71 to 80 percent; or
* Intermittent inhalational or oral bronchodilator therapy.

A 30 percent rating is assigned if there is:
* FEV-1 of 56 to 70 percent predicted;  
* FEV-1/FVC of 56 to 70 percent;  
* daily inhalational or oral bronchodilator therapy; or 
* Inhalational anti-inflammatory.

A 60 percent rating is assigned if there is:
* FEV-1 of 40 to 55 percent predicted; 
* FEV-1/FVC of 40 to 55 percent; 
* At least monthly visits to a physician for required care of exacerbations; or
* Intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned if there is:
* FEV-1 of less than 40 percent predicted; 
* FEV-1/FVC of less than 40 percent; 
* More than one attack per week with episodes of respiratory failure; or
* Required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The Board finds that a rating in excess of 10 percent is not warranted in this case.  There are two PFTs of record.  A December 2009 PFT revealed FEV-1 of 108 percent predicted and FEV-1/FVC of 80 percent.  An August 2014 VA examination PFT showed FEV-1 of 95 percent predicted and FEV-1/FVC of 106 percent.  The medical evidence of record shows that the Veteran used a bronchodilator intermittently until at least July 2011; however, he stopped using an inhaler altogether by March 2012 because it did not work for him.  See January 2010 VA examination; August 2014 VA examination; Treatment records dated December 20, 2009, July 6, 2011, March 16, 2012, January 21, 2013, May 20, 2013; but see VA Form 9 dated August 15, 2012 (Veteran stated that "I have episodes where I need to use my inhaler almost every time I try to exercise.")  

The medical evidence of record also shows that the Veteran's respiratory condition has not required clinical visits for exacerbations more than once or twice per year.  See January 2010 and August 2014 VA examinations.  During both VA examinations, the Veteran reported no use of systemic corticosteroids, immuno-suppressive medications, or inhalational anti-inflammatory medications.  The Veteran also reported no history of hospitalization or surgery related to his respiratory condition, or respiratory system trauma.

The Board also considered statements provided by the Veteran, his spouse and co-workers regarding his reactive airway disease.  These statements describe the Veteran's symptoms as shortness of breath and tightness in his chest caused by exercise, playing with his sons, lifting heavy objects, climbing stairs, and staying in a crouched position for long periods of time.  Due to his shortness of breath, the Veteran must take frequent breaks to catch his breath.  

Based on the above evidence, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's reactive airway disease have not been met.  At no point has the Veteran's PFTs resulted in FEV-1 of less than 70 percent predicted or FEV-1/FVC less than 70 percent, as required for a 30 percent rating.  There is no evidence that the Veteran requires daily bronchodilator therapy or inhalational anti-inflammatory medication.  To the contrary, the Veteran stopped using a bronchodilator altogether in 2012.  Moreover, there is no evidence that the Veteran has had any episodes of respiratory failure, requires use of systemic corticosteroids or immune-suppressive medications, or requires at least monthly visits to a physician for care of exacerbations.  The Board acknowledges that the Veteran believes his respiratory condition to be of great severity, and that his PFTs may not accurately reflect his respiratory condition.  See August 2014 VA examination.  However, the rating criteria account for other evidence of severity, including physician visits, medications required and respiratory failure.  As discussed above, there is no evidence in the record that the Veteran's respiratory condition requires a level of treatment indicative of a higher rating.  Rather, the medical evidence of record and symptomatology described in the submitted lay statements is supportive of a 10 percent rating.  Accordingly, the claim for increased rating for reactive airway disease must be denied. 

As the evidence does not reflect any period during which a higher rating would be warranted, staged ratings are not appropriate in this case.  See Hart, 21 Vet. App. at 519.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  Diagnostic Code 6602 contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  In this case, the Veteran's respiratory symptoms include shortness of breath, lightheadedness, and tightness in his chest after exercise and activities such as climbing stairs, exercise, lifting heavy objects, and playing with his sons.  Although not explicitly covered by the applicable diagnostic code, those symptoms are implicitly covered because the code is partly based on respiratory capacity as determined by the PFTs.  To the extent that the Veteran's respiratory condition causes him to take frequent breaks at work to catch his breath, such impact on work is inherently contemplated by the rating schedule.  38 C.F.R. § 4.1.

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities to include tinnitus, hearing loss of the left ear, and reactive airway disease.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence of record shows that the Veteran remains employed as an aircraft mechanic.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the current rating appeal.

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in December 2008, March 2009, and July 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in January 2010 and August 2014 in regard to his respiratory disability.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  

The Board notes that the August 2014 VA examiner suggested that because the Veteran's PFTs did not accurately reflect his exercise-induced respiratory condition, he would "benefit from seeing a Pulmonary Specialist who can perform the appropriate testing."  However, an examination with a specialist is not necessary in this case.  VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4), 3.326 (2014) (2014).  While the Board acknowledges that the Veteran's PFTs may be different after exercising, the rating criteria provide for various ways in which the Veteran's disability can be evaluated.  As discussed above, the evidence in the record does not indicate that that the Veteran's respiratory condition is of greater severity than reflected by the assigned rating.  As the Veteran's symptomatology is otherwise consistent with a lower rating, the Board finds that further delay in order to remand the case for a specialist opinion is simply unnecessary.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v, Derwinski 1Vet. App. 540, 546 (1991); Sabonis v, Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a rating in excess of 10 percent for reactive airway disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


